PER CURIAM
Jerstad, president of LJA, Inc., brought an action for indemnity against defendants Warren to recover on a promissory note that he had co-signed at the Warrens’ request. The Warrens fded a counterclaim, alleging that Jerstad owed them money based on promises he made concerning Mr. Warren’s continued employment.
At trial, the court allowed the pleadings to be amended to add LJA, Inc., both as a plaintiff and as a defendant on the counterclaim. Subsequently, Jerstad was dismissed as plaintiff but he continued as a defendant on the counterclaim. Judgment was entered for LJA, Inc. against the Warrens on the note and for the Warrens against Jerstad personally on the counterclaim. No final disposition as to LJA, Inc., on the counterclaim appears in the trial court file.
The Warrens appealed, and Jerstad cross-appealed. Both appeals must be dismissed, because this court lacks jurisdiction. ORS 19.010(2)(e) and ORCP 67B. The status of this action as reflected by the record is that an action is still pending against LJA, Inc., on the counterclaim. Because the trial court did not determine all claims as to all parties or expressly determine that there is no just reason for delay in entering final judgment .as to fewer than all parties, the judgment is not final. See State Farm v. Sommerholder, 59 Or App 697, 652 P2d 2 (1982).
Appeal and cross-appeal dismissed.